

Exhibit 10.4


Summary of Amendment to Restricted Stock Unit Incentive Award Program


On May 27, 2015, the Compensation Committee of the Board of Directors of
Broadcom Corporation (the “Company”) approved an amendment to the Company’s
Restricted Stock Unit Incentive Award Program to provide that (i) any awards of
restricted stock units that would otherwise have been granted to Scott A.
McGregor, President and Chief Executive Officer; Eric K. Brandt, Executive Vice
President and Chief Financial Officer; Daniel A. Marotta, Executive Vice
President and General Manager, Broadband and Connectivity Group; and Rajiv
Ramaswami, Ph.D., Executive Vice President and General Manager, Infrastructure
and Networking Group (the “Executives”) and to Henry Samueli, Ph.D., Chairman of
the Board and Chief Technical Officer, at a time or times subsequent to the
closing of the Transactions (as defined in the Agreement and Plan of Merger by
and among the Company and Avago Technologies Limited and certain of its
subsidiaries (the “Avago Agreement”)) in respect of performance cycles that have
concluded prior to the closing of the Transactions, will be paid in cash to the
Executives, and granted as time-based restricted stock units to Dr. Samueli, in
all cases immediately prior to the closing of the Transactions and (ii) with
respect to the performance cycle in effect at the time of the closing of the
Transactions, achievement of the performance goals will be measured as of the
closing of the Transactions and the Executives will receive a pro-rata cash
payment, and Dr. Samueli will receive a pro-rated grant of time-based restricted
stock units, in all cases based on such performance and partial performance
cycle, which cash payment for the Executives will be determined pursuant to the
terms of the Avago Agreement and based on the value of the restricted stock
units they otherwise would have received.
 


